Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.  Claims 2, 5 were canceled.
      Claims 10 – 11 were previously allowed.


Response to Argument
2.       The Applicant’s arguments filed 10/27/2021 have been fully considered, but they are moot in light of the new reference by Nakamura (20150116595) added to meet the amended limitations in independent claims 1 (device), 8 (method), and 9 (CRM). The new claim 12 is also met.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 4, 6 – 9, 12 are rejected under 35 U.S.C. 103 as being un-patentable over Maegawa et al., hereinafter Maegawa (US 20100103325 A1) in view of Nakamura (20150116595).

                Regarding claim 1, Maegawa discloses “A studio equipment control system comprising: 
                 {[0016, 69], Fig 1 broadcast system 100 has video clip server 43, playout server 31, networked to the NRCS block 20 for management and administration. In the control device block 40, a switcher 41, a device control unit (DCU) 42 connected to said other devices},

           Circuitry configured to:
             receive a changing operation on each item in a Next control data set, wherein the Next control data set in a control state of a Next-use Mix Effect Section/Bank (M/E) of a switcher;     change a content of the Next control data set based on the received changing operation;   
                    {[0123], Fig 9 – 11, "Next-use M/E of a switcher" met by [0123] using Fig 9, discloses switcher 41 circuits, select input unit, and a control unit 430.  The first image processing unit 420A and the matrix switcher unit 410 corresponding to this configure a first ME bank.  In addition, the second image processing unit 420B and the matrix switcher unit 410 corresponding to this configure a second ME bank.  Fig 9 shows the button arrangement unit 461 and graphical display 464.    [0156] switcher 41, and [0123] is further detailed in [0124, 131 – 132]},


               send a control signal to the switcher based on the changed content of the Next control data set; and
           {as cited in [0072] "In addition, the playout server 31 has playlists and a MOS interface.  It is necessary that the playout server 31 quickly conducts feeding and editing materials" that is, “feeding and editing materials"  is equivalent  to change from the playlist that is on the air (3) to a different playlist, which reads on “based on the changed content of the Next control data set”  [0069] further explains the prerequisites of understanding [0073, 76, 87, 92]  for how the switcher in Fig 1, transitions input data using the switcher to the output destinations for display. As cited in [0073] "In addition, the broadcast programming delivery control system 100 has an on-air playlist/setup unit 104, a device controller unit 105, and a log/alarm manager unit 106", and transition operation detailed in [0076, 87, 92]. 


              “control, based on the control signal, the switcher to transit an output video signal from an output of an On Air-use M/E to an output of the Next-use M/E,” is met by Maegawa [00123-124, 127] based on only one of the M/E banks such as the first M/E bank, or the second M/E bank; (thus, the second M/E bank is extra and there is no claim language that requires both M/E banks). That is, this limitation is met by “the first image processing unit 420A and the matrix switcher unit 410 constitute the first ME bank of the switcher 41. Maegawa further describes that the control unit 430 of the switcher 41 controls operations of the matrix switcher unit 410, the first image processing unit 420A, Maegawa further describes that the matrix switcher unit 410 selects video signals inputted to input lines LI to LI 2. Maegawa further describes that the video signals inputted to the input lines LI to LI 2 are supplied to the first image processing unit 420A”. Furthermore [0127] further details that matrix switcher unit 410 has first background signal send to first image processing unit 420A, that is “control, based on the control signal, the switcher to transit an output video signal to an output of an On Air-use M/E”. Then, a second background signal is selected and send to first image processing unit 420A, that is “control, based on the control signal, the switcher to transit an output video signal from an output of an On Air-use M/E to an output of the Next-use M/E”. 
                   Thus the limitation “control, based on the control signal, the switcher to transit an output video signal from an output of an On Air-use M/E to an output of the Next-use M/E,” is met by one On Air-use M/E (the first M/E bank) for which the control, based on the control signal, makes the switcher to transit an output video signal. The “Next-use M/E” is the second video signal selected and output to M/E bank “NEXT” based on the control signal and the switcher switches the video signal into the same M/E bank in NEXT operation, met by [0123 – 124] and [0127].
            Additionally relevant are Fig 9-11, [0131 – 132], [0143] using Fig 10 discloses "the console 400 is provided with source name indicators 404, transition target buttons 405A and 405B.

               Maegawa does not explicitly disclose “a Next recall button section that includes a Next recall button, wherein the Next recall button is associated with a specific control data set, and the Next recall button section is configured to copy the specific control data set to a Next control data set based on an operation on the Next recall button”, but Nakamura in a similar field of endeavor teaches these limitations,
                  Nakamura,  Fig 1-3, Fig 21 provide the evidence of the analogous art and Fig 21 as noted in [0173] provides the "next transition selection button" and its operation that for a bus change (replacement) between A and B buses for a background image (that is, recalling a background image to be replaced as copying one image to replace another), [0093] also discloses copy (writing of video image data extracted from the packets to the remaining FIFO buffer that is not used"  Thus, the limitation "a next recall button section (Fig 21, button section) that includes a next recall button (next transition selection button)" is met. [0024, 211-213] details the video recall process using "specific control data set" which is met by equivalent language [0211] "video control section as an instruction for video data selection"; additionally the "specific control data set" is also cited in [0137] FIG. 14 is a diagram showing an exemplary sequence (program) for control over the effect switcher 101 as described above. FIG. 14 shows four exemplary items of operational state (control instructions) for the effect switcher 101.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maegawa as taught in Nakamura to provide “a Next recall button section that includes a Next recall button, wherein the for the purpose of, as Nakamura [0173] teaches “A next transition selection button 25 determines which transition function is to be controlled by the block, i.e., determines whether the next transition is for a bus change (replacement) between A and B buses for a background image, or for turning ON or OFF any keyer”.
        
                Regarding claim 3, Maegawa further discloses “The studio equipment control system according to claim 1, further comprising an xpt button row {Fig 10}  configured to perform an input operation to select a specific video signal, wherein the xpt button row is associated with the Next-use M/E {Fig 10}.
            Fig 10, [0143 -144] for "button row for video selection", more detailed for “select, load, display" in [0214-216].
    

              Regarding claim 4, Maegawa further discloses “The studio equipment control system according to claim 1, further comprising: a display screen configured to display the content of the Next control data set.
                "display screen and GUI display to edit and update the list" met by [0261, 265].    

                 Regarding claim 6, Maegawa further discloses “The studio equipment control system according to claim 1, further comprising a fader lever configured to control the transition from the output of the OnAir-use M/E to the output of the Next-use M/E.
        "fader lever" met by [0140] and [0143] using Fig 10 discloses "the console 400 is provided with source name indicators 404, transition target buttons 405A and 405B".        


                 Regarding claim 7, Maegawa further discloses “The studio equipment control system according to claim 1, wherein the control signal instructs the transition based on the Next control data set.
                 [0143] using Fig 10 discloses “a button section" and "the console 400 is provided with source name indicators 404, transition target buttons 405A and 405B for the transition control configured to send a take trigger to the control section so as to transmit a control signal and [0092] discloses "take trigger" which as inherently known “a trigger” causes a control signal that instructs the transition, and “based on the Next control data set” was already detailed in claim 1.


              Regarding claim 8, this claim implements the method that details the process of the apparatus in claim 1 and is rejected under the same rationale.

Regarding claim 9, this claim implements “a non-transitory CRM” that details the process of the apparatus in claim 1 and is rejected under the same rationale.


                  Regarding claim 12, Maegawa further discloses “The studio equipment control system according to claim 1, wherein the circuitry is further configured to: control, during the transition, synthesis of a first video signal of a first M/E of the switcher and a second video signal of a second M/E of the switcher; and control output of the synthesized video signal during the transition”,
                 All the limitations for transition of a first video signal of a first M/E of the switcher and a second video signal of a second M/E of the switcher already noted in detail in claim 1, but additionally [0137-139] discloses “and control output of the synthesized video signal during the transition”.




Allowable Subject Matter
3.          Claims 10 and its dependent claim 11 are allowable.
                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination.


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422